Filed 7/11/22 P. v. Tooker CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
             Plaintiff and Respondent,
                                                                        A163332
 v.
 CHARLES TOOKER,                                                        (Marin County
                                                                        Super. Ct. No. SC197709A)
             Defendant and Appellant.


         In 2018, a jury convicted defendant Charles Tooker of attempted
murder, criminal threats, and other crimes after he brutally attacked and
stabbed his ex-girlfriend, M.A. The following year, this court affirmed the
judgment. (People v. Tooker (Dec. 9, 2019, A154181) [nonpub. opn.].) In
doing so, we concluded no remand was necessary for the trial court to
consider whether Tooker was eligible for mental health diversion under
newly enacted Penal Code1 section 1001.36. After granting his petition for
review on this issue, the California Supreme Court remanded the case for
reconsideration in light of People v. Frahs (2020) 9 Cal.5th 618, 624–625,
which held that section 1001.36 applies retroactively to all defendants whose
judgments were not yet final at the time the statute took effect.




         1   All further statutory references are to the Penal Code.

                                                               1
      We then issued a new opinion in which we conditionally reversed the
judgment and remanded for the trial court to consider whether Tooker was
eligible for relief under section 1001.36. (People v. Tooker (Oct. 13, 2020,
A154181) [nonpub. opn.].)2 On remand, the trial court denied relief on the
basis that Tooker posed an unreasonable risk of danger to public safety if
treated in the community under section 1001.36, subdivision (b)(1)(F)
(section 1001.36(b)(1)(F)), and was unsuitable for diversion. Under
section 1001.36(b)(1)(F), the unreasonable risk is that the defendant will
commit one of a list of violent felonies known as “super strikes.”
(§§ 1001.36(b)(1)(F), 1170.18, subd. (c); see People v. Jefferson (2016)
1 Cal.App.5th 235, 242; § 667, subd. (e)(2)(C)(iv).)
      Tooker now appeals from the order denying diversion, claiming the
trial court abused its discretion by concluding he posed an unreasonable risk
of danger and denying him a continuance to obtain further evidence. He also
claims he is entitled to a new sentencing hearing under two other new laws:
Senate Bill No. 567 (2021–2022 Reg. Sess.) (Senate Bill No. 567), which
amended the determinate sentencing law to alter a trial court’s discretion to
choose the lower, middle, or upper term, and Assembly Bill No. 518 (2021–
2022 Reg. Sess.) (Assembly Bill No. 518), which gives a trial court discretion
to choose which term to impose for an act punishable in different ways under
section 654. We conclude that the court did not err by denying diversion and
that a remand for resentencing is unnecessary. Therefore, we affirm.




      2 We grant Tooker’s unopposed request for judicial notice of the record
in his prior appeal.

                                        2
                                    I.
                          FACTUAL AND PROCEDURAL
                               BACKGROUND
      A.    The Proceedings Leading to Tooker’s First Appeal
      The facts underlying Tooker’s convictions are recited in our
October 2020 opinion. To summarize, Tooker committed several acts of
domestic violence against M.A. while they were dating. After the
relationship ended in 2013, Tooker began stalking her, and she obtained a
restraining order against him. Around the same time the relationship ended,
Tooker sustained a traumatic brain injury.
      In June 2016, Tooker went to M.A.’s house with a gun, in violation of
the restraining order. He entered her backyard, where she was gardening,
displayed the gun, and told her he was going to kill her. M.A., who was
holding pruning shears, attempted to escape over the yard’s back gate.
Tooker pulled her down, slammed her head into the ground, and, after a
struggle, stabbed her with the pruning shears eight times in the back of her
neck and head. He then began strangling her with his hands.
      Bystanders heard M.A. screaming for help, and two men entered her
yard and were able to subdue Tooker. Tooker’s gun was located by the fence.
M.A. was hospitalized for her injuries, which included stab wounds, bruising,
and a head cut that required stitches. Tooker was arrested and taken to jail.
Evidence was presented that he later arranged to pay another inmate to
threaten and possibly kill M.A. to prevent her from testifying at trial.
      Tooker, who testified in his own defense, said he experienced serious
problems after his brain injury and became homeless. He stopped at M.A.’s
house for “closure,” supposedly on his way to ride his bicycle to Oregon, and
he claimed that he could not remember most of what happened during the




                                       3
attack. He also denied conspiring with the other inmate to prevent M.A.
from testifying.
      A psychiatrist testified for the defense that medical records showed
Tooker “suffered a skull fracture and a large subdural hematoma, traumatic
brain injury” after being assaulted in 2013. The records also showed that
even after undergoing surgery and rehabilitation therapy, Tooker
experienced ongoing issues typical of those with a traumatic brain injury,
including personality changes, memory deficits, and problems with impulse
control and judgment.
      The jury convicted Tooker of felony counts of attempted murder,
criminal threats, assault with a deadly weapon (pruning shears), assault by
means likely to cause great bodily injury (GBI) (strangulation), and corporal
injury on a former dating partner, and a misdemeanor count of violation of a
domestic relations court order.3 It also found true, as to the convictions for
attempted murder, strangulation-based assault, and corporal injury, the
allegation that Tooker personally inflicted GBI under circumstances
involving domestic violence, and, as to the criminal-threats offense, the
allegation that he personally used a firearm.4 The jury was unable to find
true the allegations that Tooker personally used a firearm during the
attempted murder and the corporal-injury offense or that he personally
inflicted GBI under circumstances involving domestic violence during the


      3  The convictions were under sections 187, subdivision (a), and 664
(attempted murder), 422 (criminal threats), 245, subdivision (a)(1) (assault
with deadly weapon) and (4) (assault by means likely to cause GBI), 273.5,
subdivision (a) (corporal injury on dating partner), and 273.6, subdivision (a)
(violation of court order).
      4 The GBI allegations were found true under section 12022.7,
subdivision (e)(1), and the personal-use allegation was found true under
section 12022.5, subdivision (a).

                                        4
assault with the pruning shears. Finally, it found not true the allegation that
the attempted murder was deliberate and premeditated.5
      In April 2018, the trial court sentenced Tooker to 16 years in prison,
composed of the aggravated term of nine years for attempted murder and
consecutive terms of five years for the GBI enhancement to attempted
murder, eight months for criminal threats, and 16 months for the firearm
enhancement to criminal threats. Four-year aggravated terms for both
assault convictions and the corporal-injury conviction were imposed and
stayed. Tooker was also sentenced to a consecutive term of one year in
county jail for the misdemeanor.
      B.    The Proceedings Leading to This Appeal
      After we conditionally reversed the judgment and remanded the matter
in 2020, the trial court appointed counsel to represent Tooker for proceedings
under section 1001.36. Tooker then filed a request for a hearing, arguing he
had made a prima facie showing of eligibility for diversion. As relevant here,
he claimed he did not pose an unreasonable risk of danger to public safety
because he had never been charged with or convicted of a super strike. The
prosecution opposed the request, arguing “[t]here [was] every indication
based on [Tooker’s] prior criminal history, conduct that resulted in the
attempted murder conviction in this case, and . . . attempts to arrange for
[M.A.’s] murder from custody . . . that [he] would commit at least one . . .
‘super strike.’ ” The prosecution also argued that “regardless of whether the



      5 The unresolved and rejected allegations were made under
section 12022.7, subdivision (e)(1) (GBI), sections 12022.5, subdivision (a),
and 12022.53, subdivision (b) (personal use of firearm), and section 664,
subdivision (a) (premeditation). The enhancements on which the jury hung
were dismissed on the prosecution’s motion.



                                        5
minimum requirements [for diversion] have been met,” the court could
proceed to the second stage of the analysis and find that Tooker was not
suitable for diversion.
      In July 2021, the trial court held a hearing on Tooker’s application for
diversion, focused on whether Tooker had made a prima facie showing of
eligibility for relief. After the parties argued, the court scheduled another
hearing for the following month to permit it to consider the matter further.
      At the outset of the second hearing, the trial court offered Tooker’s
counsel the opportunity to present any further evidence counsel wished to be
considered. Counsel responded that he wanted the opportunity to present
newly obtained prison medical records and to obtain expert testimony,
particularly on the topic of treatment. The prosecutor objected to a
continuance, arguing the additional evidence was of limited relevance to
showing Tooker did not pose an unreasonable risk of danger. After further
discussion, the court denied the continuance, finding that Tooker’s offer of
proof would not impact its ruling.
      The trial court then “summarily denied” Tooker’s request for mental
health diversion. The court explained its view that Tooker was required to
make a prima facie showing not only that he met all six requirements for
eligibility for diversion but also that he was suitable for diversion. The court
stated it was “not satisfied, even at . . . this prima facie stage, . . . that
[Tooker] will not pose an unreasonable risk of danger to public safety . . . if
treated in the community” under section 1001.36(b)(1)(F). The court
described Tooker’s “extensive history of violence,” from violent incidents with
strangers, to previous assaults on M.A., to the incident at issue. The court
pointed out that not only had Tooker been convicted of a super strike—
attempted murder—there was also “compelling evidence at the trial that [he]



                                          6
may have committed another super strike, and that was solicitation to
commit murder.”
      The trial court also denied relief on the basis that Tooker and his
offenses were not suitable for diversion, explaining, “[G]iven [his] history of
domestic violence in the context of this very serious case where . . . [M.A.]
would have been murdered had she not been saved by good Samaritans . . . ,
I’m finding that this type of pattern of domestic violence, lack of commitment
or adherence to a [c]ourt order, clear obsession, anger, and jealousy,
[establish] that [neither he] . . . nor these offenses, as a matter of discretion,
are . . . suitable for mental health diversion.”6
                                        II.
                                   DISCUSSION
      A.     The Trial Court Did Not Abuse Its Discretion in Denying Tooker’s
             Request for Mental Health Diversion or His Request for a
             Continuance.
      Tooker claims the trial court abused its discretion by concluding he was
ineligible for relief because he posed an unreasonable risk of committing a
super strike. He also claims the court abused its discretion by denying him a
continuance to present more evidence. We are not persuaded on either count.
             1.    General legal standards
      Shortly after Tooker was sentenced, the Legislature enacted Assembly
Bill No. 1810 (2017–2018 Reg. Sess.), which created a pretrial mental health
diversion program by adding section 1001.36 to the Penal Code. (Stats. 2018,
ch. 34, § 24.) Under the statute, “[p]retrial diversion may be granted” if a
defendant has a covered mental disorder and meets several other criteria,


      6 Our record does not reflect that the trial court reinstated the
judgment after denying diversion, as our prior opinion directed. Therefore,
we affirm the order denying diversion and remand for the court to reinstate
the judgment if it has not already done so.

                                         7
including not posing an unreasonable risk of danger to public safety.7
(§ 1001.36, subd. (b)(1).) If a defendant performs “satisfactorily” on diversion,
the charges are dismissed, and “the arrest upon which the diversion was
based shall be deemed never to have occurred.” (§ 1001.36, subd. (e).)
      Subsequently, Senate Bill No. 215 (2017–2018 Reg. Sess.) amended
section 1001.36 to provide that defendants charged with certain offenses,
including murder, are ineligible for diversion. (Stats. 2018, ch. 1005, § 1;
§ 1001.36, subd. (b)(2).) Senate Bill No. 215 also added the following
provision: “At any stage of the proceedings, the court may require the
defendant to make a prima facie showing that the defendant will meet the
minimum requirements of eligibility for diversion and that the defendant and
the offense are suitable for diversion. The hearing on the prima facie
showing shall be informal and may proceed on offers of proof, reliable
hearsay, and argument of counsel. If a prima facie showing is not made, the
court may summarily deny the request for diversion or grant any other relief
as may be deemed appropriate.” (§ 1001.36, subd. (b)(3); Stats. 2018,
ch. 1005, § 1.)
      Thus, a trial court evaluating whether to grant diversion engages in a
two-step analysis. First, the court determines whether the defendant meets
the six statutory criteria and is therefore eligible for diversion. (§ 1001.36,
subds. (b)(1), (3); People v. Oneal (2021) 64 Cal.App.5th 581, 588.) We will
refer to this as an eligibility determination. Second, if the defendant meets
all the statutory criteria, the court decides whether to exercise its discretion
to grant diversion. (Oneal, at p. 588; People v. Moine (2021) 62 Cal.App.5th


      7  Although section 1001.36 refers to “pretrial diversion,” Frahs held
that the statute is retroactive and applies to defendants whose judgments
were not yet final when it took effect. (People v. Frahs, supra, 9 Cal.5th at
p. 624.)

                                        8
440, 448 (Moine); see § 1001.36, subds. (a), (b)(1) [court “may” grant diversion
if statutory criteria met].) We will refer to this as a suitability determination.
      An eligibility determination premised on a defendant’s unreasonable
risk of danger to public safety is reviewed for an abuse of discretion. (Moine,
supra, 62 Cal.App.5th at pp. 448–449.) We apply the same standard of
review to a suitability determination. (See People v. Oneal, supra,
64 Cal.App.5th at p. 588; Moine, at p. 448.) “A court abuses its discretion
when its decision exceeds the bounds of reason or is so irrational or arbitrary
that no reasonable person could agree with it.” (Oneal, at p. 588.) This
standard is met if the decision is based “on express or implied factual
findings that are not supported by substantial evidence.” (Moine, at p. 449.)
             2.    The trial court did not abuse its discretion by finding that
                   Tooker posed an unreasonable risk of danger.
      Tooker claims the record does not support the trial court’s conclusion
that he posed an unreasonable risk of danger to public safety, “[g]iven [his]
lack of a prior history of violent felony convictions, the unique circumstances
of the charged offenses[,] and [his] mental state at the time of the crimes.”
We are not persuaded.
      To begin with, we could affirm the denial of mental health diversion
based solely on the trial court’s suitability determination, which Tooker does
not challenge. As discussed above, even if a defendant meets the six
statutory criteria for eligibility, a trial court may still exercise its discretion
to deny diversion. And under the plain language of section 1001.36, a court
may summarily deny diversion if the defendant fails “to make a prima facie
showing that the defendant will meet the minimum requirements of
eligibility for diversion and that the defendant and the offense are suitable
for diversion.” (§ 1001.36, subd. (b)(3), italics added; People v. Bunas (2022)
79 Cal.App.5th 840, 859–860.)


                                          9
      Here, the trial court unambiguously denied diversion not only because
Tooker failed to make a prima facie showing that he did not pose an
unreasonable risk of danger but also because, “as a matter of discretion,” it
concluded he and his offenses were not “suitable for mental health diversion.”
Thus, even if the eligibility determination were erroneous, the unchallenged
suitability determination independently requires us to affirm the court’s
order. Tooker offers no argument otherwise. Nevertheless, since the
Attorney General did not plainly argue in his briefing that the court’s
suitability determination is an independent basis for affirming, we address
the merits of Tooker’s challenge to the court’s eligibility determination.
      The criterion at issue requires the trial court to be “satisfied that the
defendant will not pose an unreasonable risk of danger to public safety, as
defined in Section 1170.18, if treated in the community.” (§ 1001.36(b)(1)(F).)
Section 1170.18 defines “unreasonable risk of danger to public safety” as “an
unreasonable risk that [a person] will commit a new violent felony within the
meaning of [section 667, subdivision (e)(2)(C)(iv)].” (§ 1170.18, subd. (c).)
Such “super strikes” include “[a]ny homicide offense, including any attempted
homicide offense,” and “[s]olicitation to commit murder.” (§ 667,
subd. (e)(2)(C)(iv)(IV)–(V).) In deciding whether a defendant poses an
unreasonable risk of danger to public safety, a court “may consider the
opinions of the district attorney, the defense, or a qualified mental health
expert, and may consider the defendant’s violence and criminal history, the
current charged offense, and any other factors the court deems appropriate.”
(§ 1001.36(b)(1)(F).)
      Tooker relies on two opinions holding that a trial court abused its
discretion in concluding a defendant who sought diversion posed an
unreasonable risk of danger under section 1001.36(b)(1)(F). (People v.



                                        10
Williams (2021) 63 Cal.App.5th 990, 993 (Williams); Moine, supra,
62 Cal.App.5th at pp. 444, 446.) In Moine, the Second District Court of
Appeal construed this provision to mean that “a trial court necessarily must
find the defendant is ‘likely to commit a super-strike offense’ ” to deny
diversion on this ground. (Moine, at p. 450.) In other words, “the risk of
danger is narrowly confined to the likelihood the defendant will commit a
limited subset of violent felonies.” (Ibid.) In Williams, Division Two of this
court agreed this is the correct standard for determinations under
section 1001.36(b)(1)(F). (Williams, at p. 1001.)
      Moine held that in light of this “high standard . . . , the record [before it
did] not support the trial court’s implied finding that [the defendant] was
likely to commit a super-strike offense if he received mental health treatment
in the community.” (Moine, supra, 62 Cal.App.5th at p. 451.) The charges at
issue, assault and criminal threats, were not super strikes even though they
“involv[ed] allegations of violence and threats of violence,” and the
defendant’s criminal record did not include any violent felonies. (Id. at
pp. 444, 450.) In addition, “two psychiatrists determined that [the defendant]
posed a low risk for future assault.” (Id. at p. 451.) Finally, the trial court
had also released the defendant “on bond for a period of over two years,”
which required the finding that he “was not likely to cause ‘great bodily harm
to others’ if released.” (Ibid.)
      In turn, Williams concluded that “Moine compel[led] reversal” on the
record before it. (Williams, supra, 63 Cal.App.5th at p. 1003.) In Williams,
there was “ample evidence” that the defendant, who was charged with felony
stalking and misdemeanor criminal threats, had “terrorized a family,” and
his “threats were violent, hateful[,] and specific.” (Id. at pp. 994, 1003.)
Nonetheless, similar to the circumstances in Moine, the charges were not



                                        11
super strikes, the defendant “pose[d] a low risk to public safety in the
uncontroverted opinion of two mental health professionals, there [was] no
evidence he owned, possessed[,] or had access to any weapons [citation], and
he, too, was released on bond for more than two years without incident.”
(Williams, at p. 1003.) Indeed, “the record of [the defendant’s] potential
dangerousness [was] even weaker” than that in Moine, since the Williams
defendant had no prior criminal record “and, for all of his horrific threats, he
never actually assaulted anyone or engaged in any violence.” (Williams, at
p. 1003.)
      Although acknowledging that “the facts of the present case certainly
are not identical to those in Moine and Williams,” Tooker argues that those
decisions are “instructive on the exercise of discretion to deny mental health
diversion on public safety grounds.” Assuming, without deciding, that the
applicable standard is whether a defendant is “likely to commit a super-strike
offense,” we conclude the trial court did not abuse its discretion by
determining that Tooker posed an unreasonable risk of danger. Unlike the
Moine and Williams defendants, Tooker had a prior history of violent
behavior, was charged with (and convicted of) a super strike, during which he
used one deadly weapon to seriously injure the victim and threatened to use
another, and went on to commit another possible super strike, soliciting
M.A.’s murder while in jail. Thus, although he attempts to minimize his
criminal history and the incident at issue, which he characterizes as
“essentially a crime of passion,” there was plenty of evidence to support the
court’s conclusion that he posed an unreasonable risk of danger to public
safety if released.
      We recognize that Moine and Williams did not involve a trial court’s
summary ruling, and those opinions therefore did not consider what prima



                                       12
facie showing a defendant must make to satisfy section 1001.36(b)(1)(F).
Traditionally, in evaluating whether a party has made a prima facie case for
relief, a court assumes the party’s factual allegations are true. (See, e.g.,
People v. Lewis (2021) 11 Cal.5th 952, 971 [section 1170.95 relief]; People v.
Duvall (1995) 9 Cal.4th 464, 474–475 [habeas relief].) Thus, to avoid
summary denial of diversion, Tooker arguably had to make a lesser showing
than did the defendants in Moine and Williams. But Tooker does not address
how this aspect of the case’s procedural posture affects our review, and we
are satisfied it does not make a material difference under the circumstances.
It was undisputed that Tooker committed a super strike and had a history of
violent behavior, and unlike in Moines and Williams, there was no
affirmative indication that he had a low risk of reoffending. Nor did he claim
that treatment in the community might reduce the risk he otherwise posed.
In short, based on this record, the trial court did not abuse its discretion by
summarily denying diversion on the basis that Tooker posed an unreasonable
risk of danger to public safety if released.
            3.     The denial of a continuance was harmless.
      Tooker also claims the trial court abused its discretion by denying his
request for a continuance to present additional evidence relevant to his
request for diversion. We reject this claim.
      “To continue any hearing in a criminal proceeding,” a party must show
good cause for the continuance. (§ 1050, subds. (b), (e).) Whether to grant a
continuance “ ‘rests within the sound discretion of the trial court,’ ” and we do
not reverse the denial of a continuance “[a]bsent a showing of abuse of
discretion and prejudice to the defendant.” (People v. Jacobs (2007)
156 Cal.App.4th 728, 735–736.) Specifically, to prevail on appeal, a
defendant must demonstrate a reasonable probability of a more favorable



                                        13
outcome had the continuance been granted. (People v. Hawkins (1995)
10 Cal.4th 920, 945.)
      Tooker argues that the evidence he sought additional time to present
“would have been pertinent to several of the elements the defense had to
establish in order to show eligibility and suitability for diversion,”
particularly “the existence of current mental health conditions as well as
their amenability to treatment.” He disputes the trial court’s conclusion that
this evidence was not relevant to whether he posed an unreasonable risk of
danger to public safety. He reasons that since section 1001.36(b)(1)(F)
requires a court to consider whether such a risk would exist if the defendant
was treated in the community, expert testimony about the potential effect of
treatment “certainly would have informed the court’s determination.”
      We need not determine whether the trial court erred in denying a
continuance because Tooker fails to show that any error was prejudicial. As
discussed above, the court denied diversion not only on the basis that Tooker
posed an unreasonable risk of danger to public safety but also that he and the
offenses were unsuitable for diversion. Tooker does not explain how the
additional evidence he sought to present would have affected the court’s
suitability determination, except to say that evidence relevant to eligibility
would have also borne on suitability. But the court’s suitability
determination focused on the seriousness of Tooker’s crimes, and we conclude
there is no reasonable probability that additional evidence would have
affected that determination. Therefore, the claim fails.
      B.    Remand Under Senate Bill No. 567 Is Unnecessary.
      Tooker next contends that a new sentencing hearing is required under
Senate Bill No. 567, which amended section 1170 in various ways affecting a
trial court’s discretion to select among three possible terms of imprisonment.



                                        14
Specifically, he argues that remand is required because (1) the aggravating
factors the trial court relied on to impose upper terms were not found true
beyond a reasonable doubt and (2) the bill created a presumption that the
lower term be imposed if a defendant’s trauma was a contributing factor to
the crimes. We are not persuaded.
              1.    Additional facts
      Tooker was sentenced to the upper term on all five felony convictions.8
At the time of sentencing, former section 1170, subdivision (b), provided that
when a defendant was sentenced to prison for a crime with a sentencing
triad, “the choice of the appropriate term shall rest within the sound
discretion of the [trial] court.” Former California Rules of Court,
rule 4.420(b), provided that in exercising this discretion, a trial court could
“consider circumstances in aggravation or mitigation, and any other factor
reasonably related to the sentencing decision.”9
      Here, the trial court relied on six aggravating factors under
rule 4.421(a) to impose the upper term for the felony offenses. These were
that the crimes “involved great violence, great bodily harm, threat of great
bodily harm, or other acts disclosing a high degree of cruelty, viciousness, or
callousness” under rule 4.421(a)(1); Tooker “was armed with or used a
weapon” under rule 4.421(a)(2); M.A. was “particularly vulnerable” under
rule 4.421(a)(3); Tooker “threatened witnesses, unlawfully prevented or
dissuaded witnesses from testifying, suborned perjury, or in any other way
illegally interfered with the judicial process” under rule 4.421(a)(6); the way
in which the crimes were committed “indicate[d] planning, sophistication, or

      8Only the term imposed for attempted murder affected the total
sentence: By operation of law Tooker received one-third the midterm for
criminal threats, and the terms for the other three felonies were stayed.
      9   All further rule references are to the California Rules of Court.

                                         15
professionalism” under rule 4.421(a)(8); and Tooker “engaged in violent
conduct that indicates a serious danger to society” under rule 4.421(b)(1).
The court also found no mitigating factors, thereby rejecting the probation
department’s position that Tooker “was suffering from a mental or physical
condition that significantly reduced culpability for the crime[s]” under
rule 4.423(b)(2).
             2.     Senate Bill No. 567
      Effective January 1, 2022, Senate Bill No. 567 amended section 1170 to
provide that a trial court “shall, in its sound discretion, order imposition of a
sentence not to exceed the middle term, except as otherwise provided in
paragraph (2).” (§ 1170, subd. (b)(1); Stats. 2021, ch. 731, § 1.3.) In turn,
subdivision (b)(2) of the statute provides that “[t]he court may impose a
sentence exceeding the middle term only when there are circumstances in
aggravation of the crime that justify the imposition of a term of
imprisonment exceeding the middle term, and the facts underlying those
circumstances have been stipulated to by the defendant, or have been found
true beyond a reasonable doubt at trial.”10 (§ 1170, subd. (b)(2).) Thus,
Senate Bill No. 567 “make[s] the middle term the presumptive sentence”
unless aggravating factors admitted or proved beyond a reasonable doubt
justify the upper term. (People v. Lopez (2022) 78 Cal.App.5th 459, 464
(Lopez).)




      10  Likewise, rule 4.420(b) has been amended to provide that the trial
court “may only choose an upper term when (1) there are circumstances in
aggravation of the crime that justify the imposition of an upper term, and
(2) the facts underlying those circumstances have been (i) stipulated to by the
defendant, (ii) found true beyond a reasonable doubt at trial by a jury, or
(iii) found true beyond a reasonable doubt by the judge in a court trial.”

                                          16
      Senate Bill No. 567 also amended section 1170 to provide that “unless
the [trial] court finds that the aggravating circumstances outweigh the
mitigating circumstances that imposition of the lower term would be contrary
to the interests of justice, the court shall order imposition of the lower term”
if one of a list of factors “was a contributing factor in the commission of the
offense.” (§ 1170, subd. (b)(6); Stats. 2021, ch. 731, § 1.3.) These factors
include that the defendant “experienced psychological, physical, or childhood
trauma, including, but not limited to, abuse, neglect, exploitation, or sexual
violence.” (§ 1170, subd. (b)(6)(A).)
      As the parties agree, Senate Bill No. 567 is ameliorative legislation
that applies retroactively to judgments, like Tooker’s, that were not final at
the time it took effect. (In re Estrada (1965) 63 Cal.2d 740, 745; People v.
Jones (2022) 79 Cal.App.5th 37, 44; Lopez, supra, 78 Cal.App.5th at p. 465.)
But they disagree about whether remand is required for the trial court to
consider whether to impose the middle or lower term instead of the upper
term. We agree with the Attorney General that remand is unnecessary.
            3.     Analysis
      We begin with Tooker’s argument that remand is necessary because
“the record . . . fails to show that each of the aggravating factors relied upon
by the trial court to impose upper terms . . . [was] found true beyond a
reasonable doubt.” As the Fourth District Court of Appeal explained in
Lopez, assessing whether remand is required where the trial court relied on
aggravating factors not stipulated to or found true beyond a reasonable doubt
is “a two-step process.” (Lopez, supra, 78 Cal.App.5th at p. 467, fn. 11.)
“[T]he initial relevant question for purposes of determining whether prejudice
resulted from failure to apply the new version of the sentencing law is
whether the reviewing court can conclude beyond [a] reasonable doubt that a



                                        17
jury would have found true beyond a reasonable doubt all of the aggravating
factors on which the trial court relied in exercising its discretion to select the
upper term. If the answer to this question is ‘yes,’ then the defendant has not
suffered prejudice from the court’s reliance on factors not found true by a jury
in selecting the upper term. However, if the answer to the question is ‘no,’ we
then consider the second question, which is whether a reviewing court can be
certain . . . that the trial court would nevertheless have exercised its
discretion to select the upper term if it had recognized that it could
permissibly rely on only a single one of the aggravating factors, a few of the
aggravating factors, or none of the aggravating factors, rather than all of the
factors on which it previously relied. If the answer to both of these questions
is ‘no,’ then it is clear that remand to the trial court for resentencing is
necessary.” (Ibid.)
      In reaching this holding, Lopez disagreed with People v. Flores (2022)
75 Cal.App.5th 495, in which Division Three of this court held that remand
for resentencing under Senate Bill No. 567 is unnecessary if the reviewing
court concludes, “beyond a reasonable doubt, [that] the jury would have found
true at least one aggravating circumstance.” (Flores, at p. 501; Lopez, supra,
78 Cal.App.5th at p. 467, fn. 11.) Lopez held that such a conclusion is not
enough, explaining that, while a “trial court may still rely on any single
permissible aggravating factor to select an upper term sentence under the
newly revised triad system,” the relevant question is whether the reviewing
court “can be assured that the trial court would have exercised its discretion
to impose the upper term” even if it had realized that other factors on which it
relied could not be considered. (Lopez, at p. 467.) We find Lopez’s reasoning
on this point persuasive, and we therefore apply that decision’s prejudice
analysis.



                                        18
      Before proceeding to Lopez’s first step, we note that the scope of
Tooker’s claim is unclear. In his opening brief, Tooker argues that remand is
necessary for the trial court to reconsider whether “to impose upper terms on
the counts of conviction,” suggesting that he challenges the imposition of the
upper term for all the felonies. But the Attorney General’s brief argues that
imposition of the upper term for attempted murder should be deemed
harmless, without mentioning the upper terms imposed for the remaining
felonies. In his reply brief, Tooker responds to this argument without
suggesting that it improperly overlooked the other felonies. In an abundance
of caution, we will assume that Tooker challenges all the aggravated terms.
      Under Lopez’s first step, we consider whether “a jury would have found
true beyond a reasonable doubt every factor on which the [trial] court relied”
in imposing the aggravated term. (Lopez, supra, 78 Cal.App.5th at p. 466,
italics omitted.) Determining with certainty that a jury would have found
true an aggravating factor is often difficult. “[A] reviewing court cannot
always be confident that the factual record would have been the same had
aggravating circumstances been charged and tried to the jury.” (People v.
Sandoval (2007) 41 Cal.4th 825, 840.) Moreover, “to the extent a potential
aggravating circumstance . . . rests on a somewhat vague or subjective
standard, it may be difficult for a reviewing court to conclude with confidence
that, had the issue been submitted to the jury, the jury would have assessed
the facts in the same manner as did the trial court.” (Ibid.)
      We agree with Tooker that four of the aggravating factors at issue were
not presented to the jury and might not have been found true if they had
been. As the Attorney General effectively concedes, the jury did not make
findings establishing that Tooker threatened or dissuaded witnesses from
testifying, that his crimes involved “planning, sophistication, or



                                       19
professionalism,” that M.A. “was particularly vulnerable,” or that Tooker’s
“violent conduct . . . indicates a serious danger to society.” (Rule 4.421(a)(3),
(6), (8), (b)(1).) The evidence that Tooker threatened or dissuaded witnesses
from testifying and that the crimes involved “planning, sophistication, or
professionalism” was not so overwhelming that we can say the jury would
have necessarily found those factors true. (Rule 4.421(a)(6), (8).) As Tooker
points out, the prosecution elected not to charge him with any crimes based
on his conduct in jail, and the jury rejected the allegation that the attempted
murder was deliberate and premeditated. There was also some evidence that
his brain injury played a role in the crimes. Similarly, although Tooker’s
crimes against M.A. were reprehensible, reasonable minds could differ as to
whether she was “particularly vulnerable” or whether his focused violence
against her “indicate[d] a serious danger to society.” (Rule 4.421(a)(3), (b)(1).)
Therefore, since we are not confident the jury would have found these four
factors true, the court could not properly rely on them to impose upper terms.
      Turning to the remaining two aggravating factors cited by the trial
court, we agree with the Attorney General that the verdicts necessarily
established as true beyond a reasonable doubt under rule 4.421(a)(2) that
“[t]he defendant was armed with or used a weapon” during the crimes
(weapons-use factor). The jury found that Tooker personally used a firearm
in committing criminal threats, and it necessarily found that he used a
weapon during the remaining felonies by convicting him of assault with a
deadly weapon (the pruning shears) based on the same underlying course of
conduct.
      The trial court could properly rely on the weapons-use factor to impose
the upper term for only some of Tooker’s crimes. A court may not rely on an
aggravating factor that is “an element of the crime on which punishment is



                                        20
being imposed.” (Rule 4.420(h).) Nor may a court rely on an aggravating
factor that is “charged and found as an enhancement,” unless “the court has
discretion to strike the punishment for the enhancement and does so.”
(Rule 4.420(g); § 1170, subd. (b)(5).) Thus, the court could rely on the
weapons-use factor to impose the aggravated term for attempted murder, the
strangulation-based assault, and the corporal-injury offense, since use of a
weapon was not an element of or enhancement for those crimes. But the
court could not rely on this factor to impose the aggravated term for the other
two felonies, since the use of a weapon is an element of assault with a deadly
weapon and the court did not strike the punishment for the firearm
enhancement accompanying the criminal-threats conviction.
      For four of the felonies, the verdicts also established the aggravating
factor under rule 4.421(a)(1) that the crimes “involved great violence, great
bodily harm, threat of great bodily harm, or other acts disclosing a high
degree of cruelty, viciousness, or callousness” (violence factor). The jury
found true the enhancement that Tooker “personally inflict[ed] great bodily
injury” during the attempted murder, the strangulation-based assault, and
the corporal-injury offense. (§ 12022.7, subd. (e)(1).) In addition, the
conviction for criminal threats required as an element that he “threaten[ed]
to commit a crime which will result in death or great bodily injury to another
person.” (§ 422, subd. (a).) Thus, the jury found true beyond a reasonable
doubt that these felonies involved “great bodily harm” or “threat of great
bodily harm” under rule 4.421(a)(1).11 (See People v. Burroughs (1984)
35 Cal.3d 824, 831 [“great bodily harm” and GBI are essentially equivalent].)


      11 As for the assault with a deadly weapon, the jury hung on the
allegation that Tooker personally inflicted GBI under circumstances
involving domestic violence. Thus, we cannot say that the jury necessarily
found this assault involved great bodily harm or threat thereof.

                                       21
Nonetheless, the GBI-related findings alone did not authorize the trial court
to impose upper terms. As to these felonies, GBI or a threat of GBI were
either elements of the crime or the basis of enhancements for which
punishment was imposed. (See rule 4.420(g)–(h); § 1170, subd. (b)(5).)
      In contrast to the weapons-use factor, however, the violence factor may
be established by circumstances in addition to those the jury found true here.
The factor is established not only by great bodily harm or a threat of great
bodily harm but also acts “disclosing a high degree of cruelty, viciousness, or
callousness.” For example, in People v. Gutierrez (1992) 10 Cal.App.4th 1729,
the trial court improperly relied on “the fact the crime involved [GBI]” to
impose the aggravated term for attempted murder, since the court also
imposed an enhancement for GBI. (Id. at p. 1735.) Gutierrez concluded the
error was harmless because the defendant’s conduct also “demonstrate[d] a
high degree of cruelty, viciousness, and callousness” beyond the injury to the
victim, since the defendant also endangered the public and demonstrated
“indifference to human life.” (Id. at pp. 1735–1736.) Here, if the jury would
have found that Tooker’s conduct demonstrated a high degree of cruelty,
viciousness, or callousness, then the trial court could have properly relied on
this factor to impose the aggravated terms for all five felonies despite the
GBI-related elements and enhancements.
      Although the violence factor requires a subjective analysis, this is the
unusual case in which “we find no difficulty in concluding the jury would
have found [the] defendant’s crimes involved such great violence and bodily
harm as to disclose a high degree of cruelty, viciousness, or callousness.”
(People v. Martinez (2008) 166 Cal.App.4th 1598, 1607.) Martinez is
instructive. There, the Third District Court of Appeal concluded that reliance
on this factor to impose the aggravated term for various crimes, including



                                       22
assault and criminal threats, was harmless because the evidence supporting
the factor was “both objective and compelling.” (Ibid.) Specifically, the
“[d]efendant engaged in a prolonged vicious attack on the victim, repeatedly
hitting and kicking her,” leaving her with several broken and fractured
bones, extensive bruising, and a high level of pain. (Ibid.) Here, Tooker
threatened to kill M.A. while displaying a gun, chased her and pulled her to
the ground, and, during a prolonged struggle, stabbed her numerous times in
her head and neck and attempted to strangle her. She was left with
significant scarring, and she was still in pain due to nerve damage months
after the attack. In light of this evidence, there is no reasonable doubt that
the jury would have found Tooker acted with cruelty, viciousness, or
callousness had it considered the question.
      To summarize, we conclude that the trial court could properly rely on
the weapons-use factor to impose the aggravated term for attempted murder,
the strangulation-based assault, and the corporal-injury offense, and on the
violence factor to impose the aggravated term for all the felonies. We thus
turn to the second step under Lopez and consider whether “the trial court
would nevertheless have exercised its discretion to select the upper term if it
had recognized that it could permissibly rely on” only these two factors.
(Lopez, supra, 78 Cal.App.5th at p. 467, fn. 11.)
      We are convinced beyond a reasonable doubt that the answer is yes and
the trial court still would have imposed the upper terms for the felonies. At
the sentencing hearing, after noting that it was imposing the maximum
possible sentence, the court told Tooker, “I don’t think it’s inappropriate at
all, in fact I think it’s quite appropriate that you receive that amount of time
for the facts and circumstances of this particular case[,] which . . . I do find to
be on the very high end of conduct of this sort. I believe that if it wasn’t for



                                        23
the good Samaritans . . . who jumped over a fence and ran through a fence to
save [M.A.], [you] would have killed her that morning.” In addition, the court
observed that while the attempted murder count had to be the principal term,
“[i]nterestingly, if the court used [criminal threats count] . . . as the principal
term the sentence would be greater, but I don’t think that would be a lawful
sentence. So although an attractive option, frankly, given the circumstances
here, I don’t think that would be a lawful sentence so I’m not going to do
that.” In light of these statements expressing an intent to impose the longest
sentence possible, we conclude that the court would have imposed the upper
term for all the felonies even if it had been aware it could rely on only two of
the aggravating factors it listed.
      Based on these statements, we also reject Tooker’s claim that remand
is necessary for the trial court to consider whether, “given [his] history as an
assault victim . . . who suffered traumatic brain injury,” the lower term is
justified under amended section 1170, subdivision (b)(6). Initially, we
disagree with the Attorney General’s suggestion that remand would be futile
because the court rejected the proposed mitigating factor that Tooker “was
suffering from a mental or physical condition that significantly reduced
culpability for the crime[s]” under rule 4.423(b)(2). To trigger the
presumption that the lower term is appropriate, a defendant’s trauma must
have been “a contributing factor” to the crimes. (§ 1170, subd. (b)(6).) In our
view, the requirement that the defendant’s condition be “a contributing
factor” to the crimes calls for less of a connection between the condition and
the crimes than does the requirement that the condition “significantly
reduce[]” the defendant’s culpability. (See People v. Banner (2022)
77 Cal.App.5th 226, 241 [“contributing factor” under § 1170, subd. (b)(6), “is
less than a significant factor” under § 1001.36, subd. (b)(1)(B)].)



                                        24
      Nonetheless, even if the trial court concluded that Tooker’s physical
trauma was a contributing factor to the offenses, the lower term need not be
imposed when “the court finds that the aggravating circumstances outweigh
the mitigating circumstances that imposition of the lower term would be
contrary to the interests of justice.” (§ 1170, subd. (b)(6).) The court found no
other mitigating factors, and it wished to impose the longest sentence
possible. Therefore, “ ‘the record “clearly indicate[s]” that the . . . court would
have reached the same conclusion’ under the law as it now exists” even if it
had weighed the role of Tooker’s traumatic brain injury against the
aggravating circumstances on which it properly relied. (People v. Banner,
supra, 77 Cal.App.5th at p. 242.)
      C.    Remand Under Assembly Bill No. 518 Would Be Futile.
      Finally, Tooker also claims that remand is required for the trial court
to exercise its new discretion under Assembly Bill No. 518. We conclude that
remand for this purpose is also unnecessary.
      At the time of sentencing, section 654 required a trial court to sentence
a defendant for an act “punishable in different ways by different provisions of
law . . . under the provision that provide[d] for the longest potential term of
imprisonment” and stay execution of the other term. (Former § 654,
subd. (a); People v. Mani (2022) 74 Cal.App.5th 343, 379.) Effective
January 1, 2022, Assembly Bill No. 518 amended section 654 to provide that
an act “punishable in different ways by different provisions of law may be
punished under either of such provisions.” (§ 654, subd. (a); Stats. 2021,
ch. 441, § 1.) Thus, courts now have “discretion to impose and execute the
sentence of either term, which could result in . . . [execution of] the shorter
sentence rather than the longer sentence.” (Mani, at p. 379.)




                                        25
      The parties properly agree that Assembly Bill No. 518 is retroactive
and applies to Tooker’s nonfinal judgment. (In re Estrada, supra, 63 Cal.2d
at p. 745; People v. Jones, supra, 79 Cal.App.5th at p. 44; People v. Mani,
supra, 74 Cal.App.5th at p. 379.) In addition, Tooker could theoretically
benefit from the legislation. The trial court imposed a total of 14 years for
the attempted murder and stayed terms of nine years each under section 654
for the three remaining assault-related felonies. Thus, under Assembly Bill
No. 518, the court would have discretion to impose nine years for one of these
felonies and stay the 14-year term for attempted murder.
      Nonetheless, we agree with the Attorney General that remand would
be futile because the trial court “made clear that it intended to impose the
maximum amount of time” for Tooker’s convictions. Generally, if a trial court
believed it lacked discretion to make a particular sentencing choice, remand
is required for the court to exercise that discretion “ ‘unless the record shows
that the sentencing court clearly indicated that it would not, in any event,
have exercised its discretion’ ” to make that choice. (People v. McDaniels
(2018) 22 Cal.App.5th 420, 425.) Here, this standard is satisfied because the
trial court clearly indicated it intended to impose the maximum possible
sentence on Tooker, as discussed above. (See id. at p. 427.) On this record,
we have no doubt that the court would decline to exercise its discretion to
execute the term on one of the assault-related felonies instead of the
attempted murder.
                                       III.
                                  DISPOSITION
      The August 5, 2021 order denying mental health diversion is affirmed.
The matter is remanded to the trial court with directions to reinstate the
judgment if it has not already done so.




                                       26
                                          _________________________
                                          Humes, P.J.




WE CONCUR:




_________________________
Margulies, J.




_________________________
Wiss, J. *




      *Judge of the Superior Court of the City and County of San Francisco,
assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.


People v. Tooker A163332


                                     27